Citation Nr: 1542753	
Decision Date: 10/05/15    Archive Date: 10/13/15

DOCKET NO.  08-16 747	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

1.  Entitlement to an evaluation in excess of 30 percent for the service-connected ulcerative colitis.

2.  Entitlement to a separate rating for gastric reflux as a symptom of the service-connected ulcerative colitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel

INTRODUCTION

The Veteran served on active duty from May 1985 to December 1989.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a February 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

The Veteran testified before the undersigned Acting Veterans Law Judge in a "Travel Board" hearing at the RO in May 2011.  A transcript of his testimony is of record.

In August 2012 the Board remanded the case to the Agency of Original Jurisdiction (AOJ) for additional development, which has been accomplished.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

In June 2013 the Veteran submitted additional evidence, in the form of Family Medical Leave Act (FMLA) records, directly to the Board.  In May 2015 the Veteran's representative submitted an Appellant's Post-Remand Brief to the Board that waived AOJ original jurisdiction over this new evidence; the Board has accordingly accepted these records for inclusion into the record on appeal.   See 38 C.F.R. § 20.800 (2015).


FINDINGS OF FACT

1.  The preponderance of the evidence shows that the disability picture associated with the Veteran's ulcerative colitis most closely approximates moderately severe symptoms with frequent exacerbations at all times during the pendency of the appeal.

2.  The preponderance of the Veteran's ulcerative colitis is productive of gastric reflux that causes pyrosis and regurgitation, although not to a degree approximating considerable impairment of health, at all times during the pendency of the appeal.


CONCLUSIONS OF LAW

1.  The requirements for an evaluation in excess of 30 percent for ulcerative colitis have not been met at all times during the pendency of the appeal. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.14, 4.114, Diagnostic Code 7323 (2015).

2.  The requirements for a separate evaluation of 10 percent, but not more, for gastric reflux have been met at all times during the pendency of the appeal.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.14, 4.114, Diagnostic Code 7346 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2015).  

The Veteran in this case was provided complete VCAA notice in December 2007, and he had ample opportunity to respond prior to the February 2008 rating decision on appeal.

Concerning the duty to assist, the record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified including service treatment records, post-service VA and private treatment records and VA examination reports.   The Veteran has not identified any outstanding evidence that could be obtained to substantiate the claim; the Board is also unaware of any such evidence.  
 
The Board remanded the case to the AOJ on August 2012 to afford the Veteran a VA medical examination in support of his claim, and also to obtain records documenting the Veteran's absence from work under the provisions of the Family Medical Leave Act (FMLA).  The VA medical examination was performed in October 2013; the Board has reviewed the examination report and finds it to be responsive to the issue on appeal.  In regard to FMLA records, the AOJ attempted five times to obtain FMLA records from the Veteran's employer; as memorialized in a Formal Finding of Unavailability in May 2013 the Veteran's employer did not respond to the AOJ's requests.  In June 2013 the Veteran obtained the FMLA records on his own behalf and submitted them directly to the Board along with a waiver of AOJ jurisdiction.  The Board finds on review that the AOJ substantially complied with the requirements articulated in the Board's remand instructions.  D'Aries v. Peake, 22 Vet. App. 97 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  The Board also finds that the medical evidence of record is sufficient at this point for the Board to adjudicate the appeal.

The Veteran was afforded a hearing before the Board.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the officer who chairs a hearing explain the issues and suggest the submission of evidence that may have been overlooked.  Here, the presiding Acting Veterans Law Judge identified the issue to the Veteran, and the Veteran testified as to his symptoms and his treatment history.  The Veteran has not asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  The hearing focused on the elements necessary to substantiate the claim, and the Veteran provided testimony relevant to those elements.  As such, the Board finds that no further action pursuant to Bryant is necessary, and the Veteran is not prejudiced by a decision at this time.
     
Based on a review of the claims file, the Board finds that there is no indication in the record that any additional evidence relevant to the issues to be decided herein is available and not part of the claims file.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Therefore, the Board finds that duty to notify and duty to assist have been satisfied and will proceed to the merits of the issue on appeal.

Evidence and Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are:  interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

A claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Thus, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

For purposes of evaluating disabilities of the digestive system, the term "substantial weight loss" means a loss of greater than 20 percent of the individual's baseline weight, sustained for three months or longer, and the term "minor weight loss" means a weight loss of 10 to 20 percent of the individual's baseline weight sustained for three months or longer.  The term "inability to gain weight" means that there has been substantial weight loss with inability to regain it despite appropriate therapy. "Baseline weight" means the average weight for the two-year period preceding onset of the disease.  38 C.F.R. § 4.112.
 
There are diseases of the digestive system, especially within the abdomen, which, while differing in the site of pathology, produce a common disability picture characterized in the main by varying degrees of abdominal distress or pain, anemia and disturbances of nutrition.  Consequently, certain coexisting diseases in this area do not lend themselves to distinct and separate evaluations without violating the fundamental principle relating to pyramiding as outlined in § 4.14.  Specifically, ratings under DCs 7301 to 7329 inclusive, 7331, 7342 and 7345 to 7348 inclusive will not be combined with each other; rather, a single evaluation will be assigned under the DC that reflects the predominant disability picture, with evaluation to the next higher evaluation where the severity of the overall disability warrants such evaluation.  38 C.F.R. §§ 4.113, 4.114.

Ulcerative colitis is rated under the criteria of 38 C.F.R. § 4.114, Diagnostic Code (DC) 7323.  The rating criteria are, in pertinent part, as follows.  A rating of 30 percent is assigned for "moderately severe" symptoms with frequent exacerbations.  A rating of 60 percent is assigned for "severe" symptoms with numerous attacks a year and malnutrition, the health only fair during remissions.  A rating of 100 percent is assigned for "pronounced" symptoms resulting in marked malnutrition, anemia and general debility, or with serious complication as liver abscess.  

The Veteran's disability was at one time rated under the provisions of DC 7319 (irritable colon syndrome), but as the maximum schedular rating under DC 7319 is 30 percent it is in the best interest of the Veteran to be rated under DC 7323 rather than DC 7319.

As noted below, the Veteran's ulcerative colitis is productive of gastroesophageal reflux, which is rated under the provisions of DC 7346 (there is no provision under 38 C.F.R. § 4.114 prohibiting separate concurrent evaluations under DCs 7323 and 7346).  The rating criteria of DC 7346 are as follows.  A rating of 60 percent is assigned for symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia, or other symptom combinations productive of severe impairment of health.  A rating of 30 percent is assigned for persistently recurrent epigastric distress with dysphagia, pyrosis and regurgitation, accompanied by substernal or arm or shoulder pain productive of severe impairment of health.  A rating of 10 percent is assigned with two or more of the symptoms for the 30 percent evaluation of less severity.  

Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The present claim for increased rating was received in September 2007.  The period under appellate review accordingly begins September 2006.  See 38 C.F.R. § 3.400(o)(2).

In evaluating the evidence in any given appeal, it is the responsibility of the Board to weigh the evidence and decide where to give credit and where to withhold the same and, in so doing, accept certain medical opinions over others.  Schoolman v. West, 12 Vet. App. 307, 310-11 (1999).  In this regard, the Board has been charged with the duty to assess the credibility and weight given to evidence.  Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006); Charles v. Principi, 16 Vet. App. 370 (2002); Klekar v. West, 12 Vet. App. 503, 507 (1999); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Indeed, the Court has declared that in adjudicating a claim, the Board has the responsibility to do so.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  In doing so, the Board is free to favor one medical opinion over another, provided it offers an adequate basis for doing so.  Evans v. West, 12 Vet. App. 22, 30 (1998); Owens v. Brown, 7 Vet. App. 429, 433 (1995).  

In August 2006 Dr. Sergio Briones executed Family Medical Leave Act (FMLA) certification to the Veteran's employer stating that the Veteran's chronic ulcerative colitis would require him to be off work whenever he had an outbreak.  Such outbreaks were predicted to occur once per month, lasting 2-3 days per episode.  The Veteran was deemed capable of working full-time when asymptomatic but would need time off for periodic medical appointments.  

An August 2006 treatment note from Dr. Briones shows the Veteran's current weight as 184 pounds.  In October 2006 the Veteran weighed 186 pounds, and in November 2006 he weighed 185 pounds.

A November 2006 treatment note from gastroenterologist Dr. Michael Lindner shows the Veteran's current weight as 188 pounds.

April 2007 Dr. Briones executed another FMLA notice to the Veteran's employer stating that the frequency of attacks could not be predicted but the duration was expected to be 3-5 days each.  A treatment note by Dr. Briones the same month shows the Veteran weighed 189 pounds. 

A VA gastrointestinal (GI) clinic note in April 2007 states the Veteran was currently feeling well, with no blood in his stool.  He reported 3-4 bowel movements per day with no weight loss; his main current complaint was gastroesophageal reflux 3-4 times per week.  His current weight was 188.9 pounds.

A June 2007 treatment note from Dr. Briones shows the Veteran's current weight as 185 pounds.

In September 2007 the Veteran presented to the VA urgent care clinic (UCC) complaining of severe abdominal pains and bloody diarrhea.  The Veteran reported he had  been doing well on medications and his last flare-up had been several years earlier, but about a month ago he noted increased frequency of stools (a couple of times per day) and some blood in stool.  Thereafter the Veteran visited Mexico and both he and his wife had diarrhea.  After return from Mexico the bloody diarrhea persisted, the pains worsened and the Veteran began to feel fatigued; he presented first to North Central Baptist Hospital, where computed tomography (CT) scan showed inflammation of the colon (treatment records from North Baptist Hospital are associated with the claims file).  Following discharge from North Baptist Hospital his symptoms persisted, and he sought treatment at VA.  The VA clinical assessment was exacerbation of irritable bowel disease (IBD) and the Veteran was admitted to inpatient care for intravenous (IV) hydration, narcotic pain medication and steroid therapy.  On admission the Veteran complained of pain of 7/10 severity and complained of loss of appetite; he also reported having lost 20 pounds in the past month (his weight was recorded as 171.4 pounds, an actual loss of 17.5 pounds since April).  After 7 days of inpatient care the Veteran was discharged to outpatient treatment; at the time of discharge the Veteran still had minor cramping abdominal pain (3/10) and continued diarrhea, but the bloody stools had ceased and he felt ready to go home; his weight at discharge was 171.8 pounds.

Following discharge from inpatient treatment the Veteran was placed on bed rest for six days.  After expiration of the six days the VA physician stated the Veteran was clear to return to work, not to exceed an 8.5 hour workday.

 During VA follow-up in October 2007 the Veteran reported his symptoms had improved; he was now having formed stools (1-2 daily) with scant blood on toilet paper.  He also reported having gained five pound over the past two weeks (current weight was 174.3 pounds).  The Veteran stated he no longer wanted to see a private gastroenterologist and asked that his care be transferred to VA.

The Veteran had a VA colonoscopy in November 2007.  The clinical impression was severe left-sided colitis with apparent rectal sparing.  A concurrent esophagogastroduodenoscopy (EGD) showed severe reflux disease despite proton-pump inhibitor (PPI) therapy.  His weight at the time was 175 pounds.

The Veteran presented to the VA GI clinic for follow-up in December 2007, reporting that he routinely had three bowel movements per day, most of which were loose and bloody.  He also had crampy abdominal pain throughout the day.  He occasionally had more formed stools, which he passed by straining.  However, reflux had improved with medication.  The clinical impression was active ulcerative colitis with primarily left-sided disease and severe gastroesophageal reflux disease (GERD).

Per records submitted by the Veteran, during the period January-November 2007 the Veteran took 149.2 hours of leave from his job under FMLA, which he attributed solely to his service-connected disability.

Ms. DMM, a postal service supervisor, submitted a letter date in January 2008 stating the Veteran's use of sick leave under the FMLA has increased significantly over the past year.  The Veteran's illness caused many unscheduled absences and on several occasions the Veteran had to leave work due to his illness.  At one point the Veteran missed several weeks at work, and when he returned to work he had lost approximately 20 pounds.

Dr. Lindner submitted a letter in January 2008 stating he had treated the Veteran for six years.  The Veteran had experienced multiple complications with flare of his colitis over the years, including bleeding, abdominal pain and diarrhea.  During the past 12 months the Veteran had multiple flared requiring large doses of steroids and other medication.  Dr. Lindner stated the Veteran had "very severe" IBD that was currently under fair control and would likely require close management and supervision.  A January 2008 treatment note from Dr. Lindner shows the Veteran's current weight as 185 pounds.

In a February 2008 follow-up note by Dr. Lindner the Veteran reported 2-3 bowel movements per day, with no blood and no pain.  The Veteran's current weight was 186 pounds.
  
The Veteran had a VA medical examination in February 2008, performed by a physician.  The Veteran reported having an average of three bowel movements per day, usually loose and occasionally with a small amount of blood.  The Veteran's weight was currently 180 pounds, which he reported to be normal.  The Veteran reported having lost approximately three weeks of work during the past six months due to flare-ups of his IBD; flare-ups occurred approximately once per six months and the most recent episode was in September.  He denied nausea or vomiting. The Veteran's current treatment was a daily enema, with good results; the Veteran reported occupational and social functioning at 100 percent except during flare-ups.   Examination of the abdomen showed hyperactive bowel sounds but was otherwise negative.  The Veteran was well-nourished and there were no signs of anemia.  The examiner's diagnosis was ulcerative colitis, moderately active and with a flare-up every six months.

In March 2008 Mr. FCQ (the Veteran's supervisor at work) and Mr. TB (the Veteran's union shop steward at work) submitted letters stating that during recent years the Veteran had to take increasing time off from work due to his IBD symptoms; they had also observed the Veteran to be losing weight. 

Treatment notes from Drs. Briones and Lindner show the Veteran's current weight to have been 185 pounds in April 2008 and 183 pounds in May 2008.

The Veteran presented to the VA GI clinic for follow-up in May 2008.  The Veteran reported a recent exacerbation that had been treated by a non-VA provider with a steroid burst, but the Veteran could not afford the prescribed medication and accordingly returned to VA for treatment.  The Veteran reported his most recent exacerbation had been without hematochezia but with significant diarrhea, tenesmus and abdominal malaise ("sore stomach").  The Veteran reported having approximately two well-formed bowel movements per day, without blood.  His current weight was 184.1 pounds.  The clinical impression was longstanding active ulcerative colitis with left-sided disease and steroid dependence, with frequent exacerbations requiring steroid tapers despite medication regimen (however, unclear compliance with that regimen).  

In June 2008 the Veteran presented to the VA GI clinic for follow-up, complaining of having approximately 4-5 loose and bloody stools per day, with frequent abdominal cramping especially after eating.  The Veteran's weight was 183.2 pounds.  The clinician noted the Veteran's symptoms remained poorly controlled with frequent flares and chronic use of steroids; the treatment plan was to taper steroids and begin biologic therapy if appropriate. He subsequently began a series of bi-weekly biologic injections.  

Per a VA outpatient note, the Veteran weighed 185 pounds in July 2008.

In August 2008 the Veteran submitted a letter to VA stating that his attacks were prolonged through most of 2007 and had been constant through 2008, with only a short period of normalcy during the period November-December 2007.  The Veteran stated his weight had been fairly constant but attributed this to his steroid regimen.  The Veteran enclosed a pay slip from his employer showing he had taken 45.96 hours of sick leave so far in 2008.

In November 2008 the Veteran presented to Dr. Briones complaining of nausea and vomiting for the past two days; he denied abdominal pain or diarrhea.  He declined treatment but requested an excuse from work.  The Veteran's weight was 185 pounds.  Later that month the Veteran returned to Dr. Briones and stated he still felt nausea but was better; his current weight was 190 pounds.

Treatment notes from Dr. Briones show the Veteran's current weight as 186 pounds in December 2008 and 179 pounds in February 2009. 

The Veteran presented to Dr. Briones in May 2009 complaining of cramping in the lower abdomen and bloody diarrhea.  The Veteran's current weight was 179 pounds (unchanged since February).

The Veteran presented to Dr. Briones in June 2009 complaining of nausea and abdominal pain; he reported having vomited in his office but denied diarrhea, bloody stool or fever (he reported a normal bowel movement that day).  Dr. Briones referred the Veteran to the hospital emergency room due to abdominal pain, which was determined to be appendicitis; the Veteran's weight was 186 pounds.  The Veteran had an appendectomy; on post-appendectomy follow-up with Dr. Briones later that month the Veteran's weight was 184 pounds.

In April 2010 Dr. Sunil Dwinedi submitted a FMLA certification to the Veteran's employer stating the Veteran would sometimes need sick days or shorter periods due to clinical exacerbations and should be close to a restroom.  The Veteran would require frequent clinical visits (approximately every 2 months) for evaluation and medication management, and endoscopy once or twice per year.  Exacerbations could be expected to occur once every 2-3 months and to last about 7 days per episode.

Per a treatment note from Dr. Briones, the Veteran's weight in June 2010 was 190 pounds, which Dr Briones characterized as "mildly overweight."

The Veteran had a VA surveillance colonoscopy in November 2010.  The resultant clinical impression was active ulcerative colitis.  The gastroenterologist noted that the Veteran had done well on biologics from the IBD standpoint, but biologics had been discontinued because of possible side-effects of peripheral neuropathy.  The Veteran's current weight was 190 pounds.  

Per a treatment note from Dr. Briones, the Veteran's weight in December 2010 was 192 pounds.

Dr. Briones submitted a letter in January 2011 stating that the most recent colonoscopy in November 2010 demonstrated the Veteran's ulcerative colitis to be "very severe."

The Veteran presented to the VA GI clinic for follow-up in January 2011.  He reported symptoms were about the same as before; i.e., 2 or 3 soft bowel movements per day, with scant mucus and blood and with increased urgency and cramping.  The Veteran's current weight was 193 pounds.  In February 2011 he reported to the GI clinic that he was doing much better and gaining weight; he was having 2-3 bowel movements per day without blood or mucus and his tenesmus and urgency had improved.

The Veteran was examined in February 2011 by Dr. Gabriel Magraner.  The Veteran endorsed abdominal pain and cramps.  His current weight was 196 pounds.  Dr. Magraner entered an impression of history of chronic ulcerative colitis and stated that close follow-up would be required of the Veteran's medications. 

In April 2011 the Veteran presented to the VA GI clinic reporting he was "feeling good."  There was still a small amount of cramping in the morning, mild urgency and occasional tenesmus but no bleeding and two normal, solid bowel movements per day.  The Veteran's current weight was 192 pounds.  The Veteran also noted nocturnal breakthrough of heartburn, requiring medication at night.  

Dr. Randy Wright executed a FMLA certification to the Veteran's employer in April 2011 stating that the Veteran's chronic inflammatory colitis required daily medication and frequent specialty medical care; the Veteran could have frequent flares of bloody diarrhea and abdominal pain.  The Veteran would need to attend medical appointments every 2-3 months and would need inpatient hospital treatment for any flares; flares were predicted to occur once every 3 months and to take 4 days per episode.  Generally, the Veteran would be able to work an 8 hour workday. 
 
The Veteran testified before the Board in May 2011 that he needed to use a restroom 4-6 times per day, which hindered his work as a letter carrier.  The Veteran stated that when he filed his claim his weight was approximately 150 pounds, and had gone as low as 130 pounds before returning the current weight of 190 pounds.  After recent colonoscopy the Veteran's attending gastroenterologist had advised him to have a colostomy bag, but the Veteran declined because he was concerned it might become permanent.  The Veteran stated that he was currently using an injected medication that was providing some relief but he was concerned that neuropathic side effects could return.  The Veteran estimated that he has lost 3-4 weeks of work per year due to medical treatment; he also stated over the past five years he had gone to a hospital emergency room 20-30 times and had been treated as an inpatient approximately four times, with inpatient treatment lasting varying periods (a couple of days to 10 days at a time).  The Veteran had never been advised that he was anemic but had been told of problems with his liver enzymes.  

Per a treatment note from Dr. Briones, the Veteran's weight in September 2011 was 189 pounds (September 6) and 187 pounds (September 26).

Per treatment notes from Dr. Magraner and Dr. Briones, the Veteran's weight in July 2012 was 193 pounds.

The Veteran submitted a Statement in Support of Claim in September 2012 in which he reported that his job requires him to walk 6 miles per day, which causes him constant concern about having an involuntary bowel movement when not near a restroom.  He stated that he has abdominal cramping, occasional bloody stool and is unable to eat anything after 5:00 pm.  He reported that his disability results in sleep impairment, reflux, neck pain and concern about the side effects of his medications.  

Enclosed with the Statement in Support of Claim cited above were statements from Messrs. JAB, FCQ and PV asserting that as the Veteran's fellow postal workers they had observed the Veteran to be progressively less able to perform a normal day's work due to his gastrointestinal problems of pain, cramping and diarrhea.  Also enclosed was a statement from Ms. MTB, a nurse, asserting she had observed the Veteran to have chronic colitis and acid reflux that caused unrelieved diarrhea, weight loss and inability to eat normal food without consequence.  Ms. MTB stated the Veteran's disability caused mental anguish and impairment of his sleep, his capacity to work normal hours and his ability to provide for his family.  

The Veteran had a VA examination in October 2012, performed by a physician who reviewed the claims file.  The examiner noted the Veteran to have had 7 or more exacerbations of bowel disturbance in the past 12 months.  The Veteran was not malnourished.  The examiner stated the Veteran's ulcerative colitis does not impact his ability to work.  In that regard the examiner noted the Veteran requires FMLA leave due to exacerbations but walks for miles on a daily basis in his job.  The examiner noted that the Veteran needs to make frequent bathroom stops (3 times per day) with urgency due to his ulcerative colitis and also has to carry additional underwear because he (infrequently) has incontinence of stool.  

Per treatment note from Dr. Magraner, the Veteran's weight in October 2012 was 193 pounds (unchanged since July).

In 2013 the Veteran submitted records from his employer detailing the Veteran's sick leave/FMLA leave taken.  During the course of the appeal the Veteran took 99.18 hours of FMLA leave in 2006 (the equivalent of 12 workdays); 146.44 hours in 2007 (the equivalent of 18 workdays); 47.94 hours in 2008 (the equivalent of 6 workdays); 140.24 hours in 2009 (the equivalent of 18 workdays); 34.1 hours in 2010 (the equivalent of 4 workdays);  0.9 hours in 2011 (the equivalent of less than 1 workday); and, 66.75 hours in 2012 (the equivalent of 8 workdays).  Thus, over a 7-year period the Veteran lost the equivalent of 66 workdays, averaging 9.4 workdays lost per year.

As to an increased rating under DC 7323, on review of the evidence above the Board finds that the Veteran's ulcerative colitis disability most closely approximates moderately severe symptoms with frequent exacerbations.  The Board acknowledges that Dr. Lindner and Dr. Briones both characterized the Veteran's bowel disease as "very severe" (Dr. Lindner in January 2008 and Dr. Briones in January 2011), but in the context of the rating criteria "severe" symptoms are specifically defined as numerous attacks a year and malnutrition with the health only fair during remissions.  The Veteran in this case may be conceded to have numerous attacks (the VA examiner noted "7 or more" exacerbations per year), but the record conclusively proves the Veteran is not malnourished.  During VA medical examination in February 2008 the Veteran stated his normal weight is 180 pounds, and the Veteran's very lowest weight of record was 171.4 pounds (recorded during inpatient admission in September 2007); a loss of 9 pounds (5 percent of base weight) does not approximate even "minor weight loss" under the criteria of 38 C.F.R. § 4.112.  Before September 2007 and since January 2008 the Veteran's weight has consistently been 185 pounds or more, and since June 2010 the Veteran has in fact been "mildly overweight" per the characterization of Dr. Briones.

Turning to the question of whether the Veteran's health is "only fair during remissions," the evidence of record indicates the Veteran to be fully functional during remission, both occupationally and in activities of daily living.  The Veteran's diarrhea results in reported incontinence that is unquestionably embarrassing and inconvenient, but there is no indication that the Veteran's diarrhea results in anemia, chronic dehydration or other health impairment that would cause his baseline health to be characterized as "only fair."  Further, the evidence shows the Veteran has been able to pursue a physically demanding occupation (letter carrier) throughout the period under review, albeit with absences for medical treatment.

Therefore, the Board finds that the preponderance of the evidence shows that the Veteran's adverse symptomatology does not approximate the criteria for a rating in excess of 30 percent for ulcerative colitis under DC 7323.  38 C.F.R. § 4.114; Also see Owens v. Brown, 7 Vet. App. 429, 433 (1995) (holding that VA may favor the opinion of one competent medical expert over that of another when decision makers give an adequate statement of reasons and bases).  Furthermore, because the severity of the Veteran's adverse symptomatology has been substantially the same at all times during the pendency of the appeal the Board finds that a staged rating is not warranted.  See Hart, supra.

However, the Board finds the Veteran has gastroesophageal reflux that warrants separate compensation under DC 7346.  See Butts v. Brown, 5 Vet. App. 532, 539 (1993) (holding that the Board's choice of diagnostic code should be upheld so long as it is supported by explanation and evidence); Esteban v. Brown, 6 Vet. App. 259, 261 (1994) (holding that in cases where the record reflects that the appellant has multiple problems due to service-connected disability, it is possible for an appellant to have "separate and distinct manifestations" from the same injury, permitting separate disability ratings). 

In this regard, the Veteran's gastroesophageal reflux was characterized as "severe" by VA EGC in November 2007, and the VA GI clinic also characterized GERD as "severe" in December 2007 even though the symptoms had reportedly improved with medication.  Ms. MTB, a nurse, also asserted in September 2012 that she had observed the Veteran to have chronic acid reflux, and the Veteran has asserted that acid reflux causes neck pain and interferes with his sleep.  Accordingly, the Veteran's GERD is shown to cause upper GI symptoms that are separate and distinct from the lower GI symptoms compensated under DC 7323, so separate compensation under DC 7346 is appropriate.

Turning to the rating criteria of DC 7346, the Board finds the Veteran's GERD most closely approximates the criteria of a 10 percent rating.  The Veteran's GERD is shown to result in pyrosis (heartburn) and regurgitation, these being two of the symptoms associated with the 60 percent rating, but these symptoms are not shown to be accompanied by substernal arm or shoulder pain and are not shown to be productive of "considerable impairment of health."  In that regard, the Veteran's GERD appears to be reasonably well-controlled with medication.  Accordingly the Board finds that the preponderance of the evidence shows that a separate rating of 10 percent, but not more, is warranted for gastroesophageal reflux.  38 C.F.R. § 4.114; Also see Owens v. Brown, 7 Vet. App. 429, 433 (1995) (holding that VA may favor the opinion of one competent medical expert over that of another when decision makers give an adequate statement of reasons and bases).  Furthermore, because the severity of the Veteran's adverse symptomatology has been substantially the same at all times during the pendency of the appeal the Board finds that a staged rating is not warranted.  See Hart, supra.

In reaching the above conclusion the Board has consider all favorable lay evidence of record.  38 USCA § 5107(b); Caluza v. Brown, 7 Vet. App. 498 (1995).  Accordingly, in addition to the medical evidence above the Board has carefully considered the lay evidence offered by the Veteran in the form of his testimony before the Board, his own lay statements and statements submitted on his behalf by colleagues, and his statements to various medical providers and examiners.

A layperson is competent to testify in regard to the onset and continuity of symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995).  Similarly, a layperson can certainly provide an eyewitness account of a veteran's visible symptoms.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  Thus, the Veteran is competent to assert that his symptoms have increased in severity since the previous rating, and his colleagues are competent to assert that his visible symptoms appear to have progressively worsened.  However, the question before the Board is whether the Veteran's symptoms have worsened to such an extent that his disability picture now more closely approximates the criteria for a higher rating, and the Board finds they do not.

The Board has also considered whether the Veteran's disability has presented an exceptional or unusual disability picture during the period under review as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of extra-schedular ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2015); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor is whether the disability picture presented in the record is adequately contemplated by the rating schedule.  Thun v. Peake, 22 Vet. App. 111, 118 (2008).  

Here, the rating criteria for both ulcerative colitis and gastroesophageal reflux reasonably describe the Veteran's disability level and symptomatology and provide for additional or more severe symptoms than currently shown by the evidence.  Thus, his disability picture is contemplated by the rating schedule, and the assigned schedular evaluation is, therefore, adequate.  Id. at 115. 

The Veteran has emphasized during the course of the appeal that he has had to take numerous sick days from work due to his disability, suggesting that he has "marked interference with employment" warranting consideration of extraschedular rating.  However, as noted above the rating criteria reasonably describe the Veteran's symptoms.  Further, while the Veteran lost nearly a month of work in 2007 and 2009 he lost a week or less in 2008, 2010, 2011 and 2012, and his average over seven years was 9.4 days lost per year, which is not unreasonable for a disability compensated at 30 percent.  Further, not all of the Veteran's sick days were due to his service-connected disability, as demonstrated by his appendicitis in 2009.  The Board cannot find the Veteran to have "marked interference with employment" warranting extraschedular review.  

In reaching this conclusion, the Board has not overlooked the decision by the United States Court of Appeals for the Federal Circuit in Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014) in which it held that the plain language of 38 C.F.R. 3.321(b)(1) provides for referral for extraschedular consideration based on the collective impact of multiple service-connected disabilities.  However, the Board finds no basis to conclude that there is a "compounding" or collective impact between the Veteran's above service-connected disabilities and his other service-connected disability (i.e., a fractured mandible) and indeed, the Veteran has not asserted otherwise.  As such, the Board finds that even taking into account Johnson this matter need not be remanded for referral to the Director, Compensation Service, for extraschedular consideration.

Finally, the Veteran is shown to have been gainfully employed throughout the period under appellate review.  The Board concludes that a request for a total disability rating based on individual unemployability (TDIU) is not raised by the rating issue on appeal.  Rice v. Shinseki, 22 Vet. App. 447 (2009).

Based on the evidence and analysis above the Board finds the criteria for a separate rating of 10 percent are met for gastric reflux, and the claim is granted to that extent.  Otherwise, the rating higher than 30 percent for the Veteran's ulcerative colitis are not met and the claim must be denied.

In reaching the conclusion above the Board has considered the benefit-of-the-doubt 

doctrine.  Because the preponderance of the evidence is against the claims to the extent outlined above that doctrine does not apply in this case.  Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).


ORDER

An evaluation in excess of 30 percent for ulcerative colitis is denied at all times during the pendency of the appeal.

A separate rating of 10 percent for gastric reflux is granted at all times during the pendency of the appeal, subject to the regulations controlling disbursement of VA monetary benefits.  



____________________________________________
NEIL T. WERNER
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


